Rulings on sufficiency of evidence to sustain convictions of obstructing railroad-track.
                          DECIDED MAY 6, 1941.
These defendants were jointly convicted of obstructing a railroad-track. Their motions for new trial were overruled. Each of them filed a bill of exceptions. The evidence against each of them was substantially the same, save that the jury were authorized to find that Carpenter and Walker had made confessions. As to Bumford, no confession was offered in evidence. But for the confessions there was no sufficient evidence to convict Carpenter and Walker. The corpus delicti was proved. This proof in connection with the confessions was sufficient to convict Carpenter and Walker. The evidence was only circumstantial as to Bumford, and was insufficient to exclude every reasonable hypothesis save that of his guilt.
Judgment reversed in 28948. Judgments affirmed in 28949 and28950. Broyles, C. J., and MacIntyre, J., concur. *Page 39